Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 10, 2020

                                     No. 04-20-00436-CV

                        IN THE INTEREST OF N.N.C. AND G.L.N

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA02273
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating parental rights which must be
disposed of by this court within 180 days of the date the notice of appeal was filed. See TEX. R.
JUD. ADMIN. 6.2. There are two appellants in this appeal, D.B. and T.C. We have granted each
appellant a previous extension of time to file an appellant’s brief. Each appellant has filed a
second motion for an extension of time to file an appellant’s brief. The motions are GRANTED.
Appellants’ briefs are due on or before December 14, 2020; however, no further extensions of
time will be granted.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court